        Case 5:18-md-02834-BLF Document 287-1 Filed 11/01/18 Page 1 of 3


 1 Michael A. Sherman (SBN 94783)
     masherman@stubbsalderton.com
 2 Jeffrey F. Gersh (SBN 87124)
     jgersh@stubbsalderton.com
 3 Sandeep Seth (SBN 195914)
     sseth@stubbsalderton.com
 4 Wesley W. Monroe (SBN 149211)
     wmonroe@stubbsalderton.com
 5 Stanley H. Thompson, Jr. (SBN 198825)
     sthompson@stubbsalderton.com
 6 Viviana Boero Hedrick (SBN 239359)
     vhedrick@stubbsalderton.com
 7 STUBBS, ALDERTON th& MARKILES, LLP
     15260 Ventura Blvd., 20 Floor
 8 Sherman Oaks, CA 91403
     Telephone:    (818) 444-4500
 9 Facsimile:      (818) 444-4520

10 Attorneys for Plaintiffs
     [Additional Attorneys listed
11 below]
12                                   UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN JOSE DIVISION

15    IN RE PERSONALWEB TECHNOLOGIES,                 Case No.: 5:18-md-02834-BLF
      LLC, ET AL., PATENT LITIGATION
16                                                    Magistrate Judge Hon. Beth L. Freeman

17    _______________________________________
                                                      DECLARATION OF VIVIANA BOERO
18    Related Cases:                                  HEDRICK IN SUPPORT OF PLAINTIFFS
                                                      PERSONALWEB TECHNOLOGIES, LLC
19    PersonalWeb Technologies, LLC et al., v.        AND LEVEL 3 COMMUNICATIONS, LLC
      LESSON NINE GMBH, Germany Limited               OMNIBUS REPLY IN SUPPORT OF
20    Liability Company: Case No.: 5:18-CV-03453-     MOTION FOR LEAVE TO EXTEND
      BLF                                             PERIOD OF SERVICE TO DEFENDANTS
21                                                    NUNC PRO TUNC
      PersonalWeb Technologies, LLC, et al., v.
22    MWM MY WEDDING MATCH LTD., a Canada             Date: March 7, 2019
      limited company, Case No.: 5:18-CV-03457-       Time: 9:00 a.m.
23    BLF                                             Dept.: Courtroom 3, Floor 5

24    PersonalWeb Technologies, LLC, et al., v. OUR
      FILM FESTIVAL, INC., a Delaware corporation,
25    doing business as FANDOR, INC., Case No.:
      5:18-CV-00159-BLF
26
      PersonalWeb Technologies, LLC, et al., v.
27    PAYPAL, INC. A Delaware Corporation: Case
      No.: 5:18-Cv-00177-BLF
28

     DECLARATION OF VIVIANA BOERO HEDRICK
     IN SUPPORT OF OMNIBUS REPLY ISO MOTION FOR LEAVE                        5:18-MD-02834-BLF
     TO EXTEND PERIOD OF SERVICE TO                                           RELATED CASES
     DEFENDANTS NUNC PRO TUNC
        Case 5:18-md-02834-BLF Document 287-1 Filed 11/01/18 Page 2 of 3


 1   PersonalWeb Technologies, LLC, et al., v.
     UNDER ARMOUR, INC., A Maryland
 2   Corporation: Case No.: 5:18-Cv-00166-BLF

 3   PersonalWeb Technologies, LLC, et al., v.
     YOTPO LTD., An Israel Corporation Case No.:
 4   5:18-Cv-03452-BLF

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF VIVIANA BOERO HEDRICK
     IN SUPPORT OF OMNIBUS REPLY ISO MOTION FOR LEAVE             5:18-MD-02834-BLF
     TO EXTEND PERIOD OF SERVICE TO                                RELATED CASES
     DEFENDANTS NUNC PRO TUNC
         Case 5:18-md-02834-BLF Document 287-1 Filed 11/01/18 Page 3 of 3


 1                             DECLARATION OF VIVIANA BOERO HEDRICK

 2          I, Viviana Boero Hedrick, declare as follows:

 3       1. I am a member of the bar of the State of California and am admitted to practice before the

 4 United States District Court for the Northern District of California. I am Of Counsel at Stubbs
 5 Alderton & Markiles, LLP, counsel for Plaintiffs PersonalWeb Technologies, LLC (“PersonalWeb”)
 6 and Level 3 Communications, LLC (“Level 3”) (collectively, “Plaintiffs” or “PersonalWeb”). The
 7 facts herein are, unless otherwise stated, based upon personal knowledge, and if called upon to do so,
 8 I could, and would testify to their truth under oath. I submit this declaration in support of Plaintiffs
 9 Omnibus Reply In Support of Plaintiffs’ Motion for Leave to Extend period of Service to
10 Defendants Nunc Pro Tunc.
11       2. On or about March 1, 2018, my office received a letter from Ryan M. Hubbard, of Kirkland

12 & Ellis LLP, which at that time was counsel for Defendant Our Film Festival, Inc. d/b/a Fandor, Inc.
13 Attached hereto as Exhibit A is a true and correct copy of the letter.
14       3. My office received notice that defendant Lesson Nine GmbH (“Lesson Nine”) was

15 successfully served with the Summons and First Amended Complaint on September 28, 2018.
16 Attached hereto as Exhibit B is a true and correct copy of the Certificate of Service my office
17 received from the German Authorities reflecting service on Lesson Nine pursuant to the Hague
18 Convention and applicable German law.
19          I declare under penalty of perjury under the laws of the United States of America that the

20 foregoing I true and correct.
21          Executed on November 1, 2018 in Sherman Oaks, California.

22
23
                                                   By: /s/ Viviana Boero Hedrick
24                                                         Viviana Boero Hedrick

25
26
27                                                      1
     DECLARATION OF VIVIANA BOERO HEDRICK
28   IN SUPPORT OF OMNIBUS REPLY ISO MOTION FOR LEAVE                                 5:18-MD-02834-BLF
     TO EXTEND PERIOD OF SERVICE TO                                                    RELATED CASES
     DEFENDANTS NUNC PRO TUNC
